CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions. yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered. Claims 43-62 are presented for examination. Claims 1-42 are cancelled. 

Response to Argument
2.	Applicant has cancelled claims 23-42, i.e. all claims. Applicant's arguments on page 6 regarding the withdrawal of the Double Patenting rejection due to the cancellation of claims 23-42 have been fully considered and are persuasive, therefore the Double Patenting rejection of these claims is respectfully withdrawn. 
Applicant has made no art-related arguments in the Remarks section.


Claim Rejections - 35 U.S.C. 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claims 43, 55 and 60 recite a method or user interface that includes no hardware recitation, and using Broadest Reasonable Interpretation may be broad enough to encompass steps that may be performed manually and/or mentally. The claims fail to define any structure or hardware. Thus, the recited method or user interface is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing. Accordingly, the recited method is nonstatutory subject matter. Claims 44-54, 56-59 and 61-62, which depend on claims 43, 55 and 60 respectively, fail to further define the recited method or user interface as statutory subject matter in that they merely further describe the claim subject. Appropriate correction is required. Applicant is advised to amend claims 43, 55 and 60 by adding recitation of hardware components such as processor, memory, screen, input device or storage, to overcome the 101 rejection.	



Claim Rejections - 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent. 

Claims 43-62 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Flam et al (U.S. Patent Application 20120200507). 
Regarding claim 43, Flam et al teaches an interface environment on a display comprising a document, the document comprising one or more contextual objects (i.e. touch phrase buttons used to generate a medical report (FIG. 18 and par. 6)), wherein
each contextual object, responsive to an input of a user changing a content of the contextual object (i.e. user selects touch phrase buttons (FIG. 20 elements 2010, 2035, 2040 and par. 95)), adds to or removes from the document one or more contextual objects in accordance with the content of the contextual object (i.e. the report template (FIG. 19 elements 1905, 1915, 1925 and par. 94) is filled in with the medical texts corresponding to the selected touch phrase buttons (FIG. 20 elements 2005, 2015, 2025, 2045 and par. 95)) mapped to a definition in a domain specific knowledge for the document (i.e. a healthcare management system has a database of medical data (FIG. 1 and par. 53). The medical data includes a hierarchical database of touch phrases (FIG. 3 and par. 61)). 


Regarding claim 55, Flam et al teaches a contextual phrase on a document within an interface environment (i.e. touch phrase buttons used to generate a medical report (FIG. 18 and par. 6)) comprising one or more words defined in a domain specific knowledge for the document (i.e. buttons are mapped to texts of medical knowledge, relevant to context (FIG. 18 elements 1810)), wherein the contextual phrase, responsive to an input of a user changing a content of the contextual object or an act by an external application (i.e. user selects touch phrase buttons (FIG. 20 elements 2010, 2035, 2040 and par. 95)), adds to or removes from the document one or more contextual phrases to the document in accordance with the content of the contextual phrase (i.e. the report template (FIG. 19 elements 1905, 1915, 1925 and par. 94) is filled in with the medical texts corresponding to the selected touch phrase buttons (FIG. 20 elements 2005, 2015, 2025, 2045 and par. 95)) mapped to a relational definition in the domain specific knowledge for the contextual phrase and the one or more contextual phrases (i.e. a healthcare management system has a database of medical data (FIG. 1 and par. 53). The medical data includes a hierarchical database of touch phrases (FIG. 3 and par. 61)). 


Regarding claim 60, Flam et al teaches a method of capturing information in an interface environment, comprising: 
displaying a plurality of contextual objects within a document on a display (i.e. touch phrase buttons used to generate a medical report (FIG. 18 and par. 6)), each contextual object is mapped to a definition in a domain specific knowledge buttons are mapped to texts of medical knowledge, relevant to context (FIG. 18 elements 1810)); 
responsive to an input of a user changing the content of the contextual object (i.e. user selects touch phrase buttons (FIG. 20 elements 2010, 2035, 2040 and par. 95)), adding to and removing from the document one or more contextual objects in accordance with the content of the contextual object mapped to a relational definition in the domain specific knowledge for the contextual phrase and the one or more contextual phrases (i.e. the report template (FIG. 19 elements 1905, 1915, 1925 and par. 94) is filled in with the medical texts corresponding to the selected touch phrase buttons (FIG. 20 elements 2005, 2015, 2025, 2045 and par. 95)), wherein the content of the contextual object is in accordance with a plurality of selectable contents (i.e. buttons are organized in hierarchical order. The user can select several buttons in hierarchical levels (FIG. 3, 18 and par. 6, 93)) defined in the domain specific knowledge for the contextual object (i.e. a healthcare management system has a database of medical data (FIG. 1 and par. 53). The medical data includes a hierarchical database of touch phrases (FIG. 3 and par. 61)); and 
saving the document or the contextual objects to a database (i.e. save the touch phrase buttons data to database (FIG. 4 and par. 68, 73)). 


Regarding claims 44 and 58, Flam et al teaches the interface environment of claim 43. Flam et al further teaches wherein the document further comprises a means for saving the document or the contextual objects to a database (i.e. save the touch phrase buttons data to database (FIG. 4 and par. 68, 73)). 


Regarding claim 45, Flam et al teaches the interface environment of claim 44. Flam et al further teaches wherein the means for saving the document or the contextual objects to the database comprises one or more buttons configured to be activated by the user (i.e. “Save” button (FIG. 16, 17, 31)). 


Regarding claims 46, 56 and 61, Flam et al teaches the interface environment of claim 43. Flam et al further teaches wherein at least one of the contextual objects is unacknowledged, and wherein the unacknowledged contextual object is acknowledged responsive to an input of the user (i.e. each level has several touch phrase buttons, only one button is selected, the others are not selected; when the user selects a button, it becomes selected (FIG. 20 elements 2035, 2040)). 


Regarding claims 47 and 59, Flam et al teaches the interface environment of claim 43. Flam et al further teaches wherein the document further comprises one or more expanded objects describing the domain specific knowledge for at least one contextual object and other related contextual objects (i.e. the user can view more detailed information about a topic by selecting the topic, which causes additional levels of touch phrase buttons related to the topic to appear: display Left Arm to Spine Ribs buttons (FIG. 16 elements 1605). Selecting Spine Ribs button causes the display of additional buttons Cervical Spine to Ribs (FIG. 17 elements 1705 and par. 90). Selecting Cervical Spine button causes the display of additional buttons Inspection Palpation to Osteopathic (FIG. 18 elements 1825 and par. 91). Selecting Osteopathic button causes the display of buttons associated with the osteopathic level, along with a text summary of the osteopathic level's touch phrase buttons (FIG. 18 elements 1810 and par. 91)). 


Regarding claims 48 and 59, Flam et al teaches the interface environment of claim 47. Flam et al further teaches wherein the expanded object is displayed on the document responsive to an input of the user on the contextual object (i.e. selecting Spine Ribs button causes the display of additional buttons Cervical Spine to Ribs (FIG. 17 elements 1705 and par. 90). Selecting Cervical Spine button causes the display of additional buttons Inspection Palpation to Osteopathic (FIG. 18 elements 1825 and par. 91). Selecting Osteopathic button causes the display of buttons associated with the osteopathic level, along with a text summary of the osteopathic level's touch phrase buttons (FIG. 18 elements 1810 and par. 91)). 


Regarding claim 49, Flam et al teaches the interface environment of claim 47. Flam et al further teaches wherein, responsive to the user changing a content of the expanded objects, the content of the related contextual objects or the definitions in the domain specific knowledge mapped by the related contextual objects are changed (i.e. the text of touch phrase buttons is configurable (par. 66). Condition buttons are configurable. In addition, the medical professional could add common condition buttons (FIG. 12 and par. 79). The screen display 1900 is configurable and may differ based upon an associated touch phrase button and the associated touch phrase button's state (FIG. 19 and par. 94). Screen display 2100 is the screen display 1800 updated to reflect the changes entered (FIG. 18, 21 and par. 96)).


Regarding claim 50, Flam et al teaches the interface environment of claim 43. Flam et al further teaches wherein the content of the context object includes two or more selectable contents defined in and mapped to the domain specific knowledge (i.e. each level includes multiple touch phrase buttons (FIG. 18 elements 1505, 1605, 1705, 1825)). Page 19 of 22 Attorney Docket No. 6933-1-PUS 


Regarding claim 51, Flam et al teaches the interface environment of claim 43. Flam et al further teaches wherein the content of the context object excludes one or more selectable contents defined in the domain specific knowledge based on the selection of one selectable content defined in and mapped to the domain specific knowledge (i.e. when button 1210 is activated, the diabetes button 1235 is deactivated (FIG. 12 and par. 80)). 


Regarding claims 52, 57 and 62, Flam et al teaches the interface environment of claim 43. Flam et al further teaches wherein the content of one or more contextual objects comprises one or more hierarchical levels, and wherein the changed content of one level affects the mapped contents to the domain specific knowledge of one or more other levels (i.e. the information is organized in hierarchical order, in levels (par. 61). When the user selects one value at one level, the buttons belonging to the sub-levels of the selected item are displayed (FIG. 3, 18 and par. 6, 93)). 


Regarding claims 53 and 61, Flam et al teaches the interface environment of claim 46. Flam et al further teaches saving the document or the contextual objects to a database (i.e. save report and touch phrase buttons features to database (FIG. 4 and par. 68)), wherein each unacknowledged contextual object is excluded from the saved document or the saved contextual objects in the database (i.e. touch phrase buttons that are in a no-save state when a save request is received do not have their features saved (FIG. 4 and par. 68)). 


Regarding claim 54, Flam et al teaches the interface environment of claim 44. Flam et al further teaches wherein the saved document or the saved contextual objects in the database are configured to be accessed by a plurality of external applications (i.e. the healthcare management system 100 is coupled to a network 115 by which the computer 105 can communicate with various devices 120 (FIG. 1 elements 100, 120 and par. 53-54)). 





Conclusion

5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
August 2, 2022